 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:13-cr-00078-JAD-VCF
 4
                    Plaintiff,                           ORDER
 5
            v.                                                 ECF No. 84
 6
     DAVID REYES ZEPEDA,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Friday, January 17, 2020 at 10:30 a.m., be vacated and continued to ________________
                                                                         February 4, 2020, at the
12   the hour
     hour      of 10:30
          of ___:___    a.m.or to a time and date convenient to the court.
                     __.m.;

13         DATED
            DATEDthis
                  this16th dayofofJanuary,
                      ___ day      January,  2020.
                                           2020.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
